Exhibit 10.89

 

LOGO [g30449image001.jpg]

        CONSOL Energy Inc.
Consol Plaza
1800 Washington Road
Pittsburgh, PA 15241-1421 October 2, 2002                                  

Mr. Peter B. Lilly

        J. BRETT HARVEY
President and Chief Executive Officer

 

Dear Pete:

 

I am please to extend the following offer to you for the position of Chief
Operating Officer-Coal with CONSOL Energy Inc. The terms of the offer are as
follows:

 

1.    Position    Chief Operating Officer (COO) - Coal 2.    Salary Offer   
$380,000/year. Salaries are typically adjusted effective April of each year.
Salary adjustments, Annual Incentive Compensation and Stock Option grants are
all performance based. The next merit increase is expected to be April 2003 for
the performance period of January 1, 2002 – December 31, 2002. 3.   

Annual Incentive

Compensation Opportunity

   Your Annual Incentive Compensation opportunity will be at 65% of base salary.
The formula to determine your Incentive Compensation award is as follows: Base
annual salary (X) Incentive Comp Opportunity (X) Company performance (range is
0%-150% (X) (Individual performance (range is 0%-130%). 4.   

Stock Options

   Your Stock Option grant will be 80,000 Options. Vesting occurs at a rate of
25% per year and the term of the award is 10 years. 5.   

Benefits

   Employee Benefits packet is attached. Please contact us with any questions
that you may have pertaining to our plans. 6.   

Vacation

   Will be granted based on total industry service. Therefore based on CONSOL
Energy Inc.’s plan parameters, you will be entitled to 5 weeks vacation. 7.   

Severance Pay

   Will be granted based on total industry service. Our Severance Plan pays 1
week of pay for every full year worked to a maximum of 25 weeks. 8.   

Moving Assistance

   Relocation policy guide is included. The Human Resources Dept. will
coordinate your move with Americorp Relocation Services. 9.   

Vehicle Allowance

   $950.00/month. Vehicle allowance policy available upon request. 10.   

Country Club Membership

   Will be provided at a local club under similar terms as granted for CONSOL
executives.

 

Your anticipated start date with CONSOL is November 1, 2002.

 

If the foregoing meets with your approval, please so indicate by signing both
copies of this Agreement and returning one copy to my attention.

 

Pete, I look forward to having you join our management team and welcome your
contributions to CONSOL Energy’s success.

 

Sincerely,

/s/ J. Brett Harvey

J. Brett Harvey

President and Chief Executive Officer

CONSOL Energy Inc.

 

Agreed to as of the

Date written above

/s/ Peter B. Lilly

Peter B. Lilly